 

Exhibit 10.295

 

PHASE III PARTIAL ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF PURCHASE AND SALE

(The Domain Phase III, Garland, TX)

 

This Phase III Partial Assignment and Assumption of Agreement of Purchase and
Sale (this “Agreement”), dated as of November 20, 2015 (the “Effective Date”),
is made by and between ArchCo Residential LLC, a Delaware limited liability
company (“ArchCo”), and BR – ArchCo Domain Phase 3, LLC, a Delaware limited
liability company (“BRAD 3”).

 

Recitals

 

This Agreement is made with respect to the following facts:

 

A.                 ArchCo is the Purchaser under that certain Agreement of
Purchase and Sale dated as of April 29, 2015 (the “Original Agreement”) with RCM
Firewheel, LLC, a Texas limited liability company (“Seller”), as Seller, with
respect to approximately 135.89 acres of land located in Garland, Texas (the
“Property”), as more particularly described on Exhibit A attached to this
Agreement.

 

B.                 Archco and Seller entered into the Amendment to Agreement of
Purchase and Sale dated as of July 13, 2015 (the “First Amendment”), the Second
Amendment to Agreement of Purchase and Sale, dated as of July 29, 2015 (the
“Second Amendment”), the Third Amendment to Agreement of Purchase and Sale,
dated as of August 6, 2015 (the “Third Amendment”), the Fourth Amendment to
Agreement of Purchase and Sale, dated as of August 14, 2015 (the “Fourth
Amendment”), and the Fifth Amendment to Agreement of Purchase and Sale, dated as
of October 7, 2015 (the “Fifth Amendment”), the Sixth Amendment to Agreement of
Purchase and Sale, dated as of October 12, 2015 (the “Sixth Amendment”), the
Seventh Amendment to Agreement of Purchase and Sale, dated as of November 17,
2015 (the “Seventh Amendment”), and the Eighth Amendment to Agreement of
Purchase and Sale, dated as of November 20, 2015 (the “Eighth Amendment”). The
Original Agreement, as amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment,
the Seventh Amendment, and the Eighth Amendment, is referred to in this
Agreement as the “Purchase Agreement.” All capitalized terms used but not
otherwise defined in this Agreement shall have the meaning for such terms set
forth in the Purchase Agreement.

 

C.                 The Property is comprised of the Phase I Property, the Phase
II Property and the Phase III Property (as those terms are defined in the
Purchase Agreement). The Phase III Property is a portion of the approximately
105.855 acres of land located in Garland, Texas, as more particularly described
on Exhibit B attached to this Agreement.

 

D.                 Pursuant to the Purchase Agreement, ArchCo is permitted to
assign the Purchase Agreement to an entity in which ArchCo or Neil T. Brown
holds a direct or indirect economic interest and which is controlled, directly
or indirectly, by one or more of ArchCo, Neil T. Brown, Bluerock Real Estate,
LLC or Bluerock Residential Growth REIT, Inc. (a “Permitted Assignee”). BRAD 3
is a Permitted Assignee.

 

E.                  Concurrently with this Agreement, ArchCo is entering into
(i) a separate agreement with BR – ArchCo Domain Phase 1, LLC, a Delaware
limited liability company (“BRAD 1”) pursuant to which ArchCo is assigning to
BRAD 1 its rights and obligations under the Purchase Agreement with respect to
the Phase I Property and all its rights and obligations with respect to the
Flood Plain Improvements and FPI Final Approval (the “Phase I Assignment”); and
(ii) a separate agreement with BR – ArchCo Domain Phase 2, LLC, a Delaware
limited liability company (“BRAD 2”) pursuant to which ArchCo is assigning to
BRAD 2 its rights and obligations under the Purchase Agreement with respect to
the Phase II Property (the “Phase II Assignment”). BRAD 1 and BRAD 2 are also
Permitted Assignees.

 



 1 

 

 

F.                  ArchCo desires to assign its rights and obligations under
the Purchase Agreement with respect to the Phase III Property to BRAD 3 and BRAD
3 desires to assume ArchCo’s rights and obligations under the Purchase Agreement
with respect to the Phase III Property.

 

Agreement

 

In consideration of the premises and the mutual benefits to be derived from this
Agreement and the respective covenants and representations, warranties,
agreements, indemnities and promises set forth below, the parties, intending to
be legally bound, agree as follows.

 

1.                  Assignment.

 

a.                   ArchCo irrevocably grants, bargains, sells, assigns and
otherwise transfers and delivers to BRAD 3, and its successors and assigns, all
Phase III Assumed Rights and Obligations.

 

i.                    “Phase III Assumed Rights and Obligations” means those
rights and obligations of Purchaser under the Purchase Agreement only to the
extent such rights and obligations relate to the Phase III Property and are not
Excluded Obligations (defined below). The Phase III Assumed Rights and
Obligations do not include any of the Flood Plain Improvements Rights and
Obligations.

 

ii.                  “Flood Plain Improvements Rights and Obligations” means
those rights and obligations of Purchaser under the Purchase Agreement with
respect to the Flood Plain Improvements and FPI Final Approval, as they may
relate to any of the Phase I Property, the Phase II Property and the Phase III
Property.

 

iii.                “Excluded Obligations” means (i) representations and
warranties made by ArchCo under the Purchase Agreement to the extent made as of
the Agreement Date, (ii) the Flood Plain Improvements Rights and Obligations,
and (iii) any rights and obligations of Purchaser under the Purchase Agreement
with respect to the Phase I Property and the Phase II Property.

 

b.                  BRAD 3 acknowledges and agrees that, (i) pursuant to the
Phase I Assignment, ArchCo has assigned to BRAD 1, and BRAD 1 has assumed, all
of Purchaser’s rights and obligations under the Purchase Agreement with respect
to the Phase I Property and the Flood Plain Improvements Rights and Obligations,
and (ii) pursuant to the Phase II Assignment, ArchCo has assigned to BRAD 2, and
BRAD 2 has assumed, all of Purchaser’s rights and obligations under the Purchase
Agreement with respect to the Phase II Property (except with respect to Flood
Plain Improvements Rights and Obligations). The assignment to BRAD 3 pursuant to
this Agreement does not include any of Purchaser’s

 

(1) rights and obligations under the Purchase Agreement with respect to the
Phase I Property, the Phase II Property, or the Flood Plain Improvements Rights
and Obligations, or (2) right, title and interest, if any, in and to the Earnest
Money or the Phase II Option Payment.

 

2.                  Acceptance by BRAD 3. BRAD 3 accepts and assumes the Phase
III Assumed Rights and Obligations.

 

3.                  Indemnification.

 

a.                   ArchCo shall indemnify, defend, protect and hold harmless
BRAD 3 from and against all claims, damages, losses, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses to the
extent the same arise before the Effective Date with respect to Purchaser’s
obligations under the Assumed Rights and Obligations.

 



 2 

 

 

b.                   BRAD 3 shall indemnify, defend, hold harmless each of
ArchCo, BRAD 1 and BRAD 2 from and against any and all claims, damages, losses,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses to the extent the same arise on or after the Effective Date with
respect to Purchaser’s obligations under the Assumed Rights and Obligations.

 

4.                  Attorneys’ Fees. If either party employs attorneys to
enforce any of the provisions of this Agreement, the party against whom any
final judgment is entered agrees to pay the prevailing party all reasonable
costs, charges and expenses, including reasonable attorneys’ fees, expended or
incurred by the prevailing party in connection with the enforcement action.

 

5.                  Counterparts. This Agreement and the attached Consent of
Seller may be executed in counterparts; each such counterpart shall be deemed an
original; and all counterparts so executed shall constitute one instrument and
shall be binding on all of the parties to this Agreement notwithstanding that
all of the parties are not signatory to the same counterpart.

 

REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGE(S) FOLLOWS.

 



 3 

 

 

ArchCo and BRAD 3 have executed this Agreement as of the Effective Date.

 

ARCHCO:

 

ArchCo Residential LLC,

a Delaware limited liability company

 

By: /s/ Neil T. Brown   Name: Neil T. Brown   Title: Manager  

  



 
 

 

BRAD 3:

 

BR – ArchCo Domain Phase 3, LLC,

a Delaware limited liability company

 

By: /s/ Michael Konig   Name: Michael Konig   Title: Authorized Signatory  

 



 
 

 

Consent of Seller

 

RCM Firewheel, LLC, a Texas limited liability company (“Seller”), by signing
below, represents, warrants and agrees as follows:

 

1.Capitalized terms in this Consent that are not defined in this Consent have
the meanings given those terms in the Agreement.

 

2.Seller confirms and agrees that the foregoing Phase III Partial Assignment and
Assumption of Agreement of Purchase and Sale between ArchCo and BRAD 3 (the
“Agreement”) is allowed as a permitted assignment pursuant to the Purchase
Agreement. Seller consents to the assignment of the Purchase Agreement to the
extent provided in the terms and provisions of the Agreement.

 



RCM Firewheel, LLC, a Texas limited liability company           By:   RCM
Riverwalk GenPar, LLC, a Texas     limited liability company, its Manager      
              By: /s/ Timothy S. Coltart       Timothy S. Coltart, Vice
President  

  



 
 

 

Exhibit A

Legal Description of the Property

 

Being a portion of that tract of land situated in Dallas County, Texas, out of
the DANIEL CRIST SURVEY, ABSTRACT 226, and being part of that called 95 acres
(First Tract), 19.8 acres (Second Tract), and 68.73 acres (Fourth Tract)
described in a deed to Elizabeth H. Wilkins as recorded in Volume 93115, Page
592 of the Deed Records of Dallas County, Texas, and being a portion of that
tract of land described in a deed to W.T. Limerick as recorded in Volume 2121,
Page 126 of the Deed Records of Dallas County, Texas, and being further
described as follows:

 

BEGINNING at a 1 inch iron rod found at the intersection of the Southwest line
of Bunker Hill Road with the Northwest line of Old Miles Road;

 

THENCE with the Westerly line of said Old Miles Road as follows:

 

SOUTH 46°11’57” WEST, a distance of 276.09 feet to a 5/8 inch steel rod found
with plastic cap stamped “Boundary Solutions”;

 

SOUTH 42°12’35” WEST, a distance of 385.91 feet to a 5/8 inch steel rod found
with plastic cap stamped “Boundary Solutions” at the beginning of a curve to the
left having a central angle of 18°57’47”, a radius of 530.00 feet and a chord
bearing and distance of SOUTH 34°50’33” WEST, 174.61 feet;

 

Southwesterly with said curve to the left an arc distance of 175.41feet to a
TX-DOT right-of-way mark with aluminum cap found for a corner of this tract;

 

THENCE SOUTH 79°44’25” WEST, leaving the Westerly line of the above mentioned
Old Miles Road, a distance of 445.23 feet to a 1/2” iron rod with plastic cap
stamped “DAA” set for a corner of this tract in the new North Line of President
George W. Bush Turnpike;

 

CONTINUING with said North Line of President George W. Bush Turnpike the follow
courses and distances:

 

NORTH 10°15’36” WEST, a distance of 15.00 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract, in said North Line;

 

SOUTH 79°44’14” WEST, a distance of 590.00 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line;

 

SOUTH 10°15’47” EAST, a distance of 15.00 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line;

 

SOUTH 79°43’52” WEST, a distance of 213.62 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line and being in
the Easterly line of that tract of land conveyed to Carol Swanzy and Charlotte
Householter, according to the document filed of record in Volume 2004190, Page
14250 of the Deed Records of Dallas County, Texas;

 

THENCE NORTH 43°18’50” EAST, with said Easterly line, a distance of 279.94 feet
to a 5/8 inch steel rod with plastic cap stamped “Boundary Solutions” found at
the Northeast corner of said Swanzy and Householter tract for a corner of this
tract;

 

THENCE NORTH 32°11’10” WEST, a distance of 148.78 feet to a point in a branch at
the Northwest corner of said Swanzy and Householter tract for a corner of this
tract;

 

THENCE SOUTH 43°18’11” WEST, with the Westerly line of said Swanzy and
Householter tract, a distance of 486.11feet to a 1/2” iron rod with plastic cap
stamped “DAA” set for a corner of this tract in the North Line of the above
mentioned President George W. Bush Turnpike;

 



 A-1 

 

 

THENCE SOUTH 80°03’57” WEST, leaving said Westerly line, a distance of 136.53
feet to a 1/2” iron rod with plastic cap stamped “DAA” set for a corner of this
tract in the new North Line of President George W. Bush Turnpike;

 

CONTINUING with said North Line of President George W. Bush Turnpike the follow
courses and distances:

 

NORTH 10°29’58” EAST, a distance of 24.96 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line;

 

SOUTH 80°02’03” WEST, a distance of 375.48 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line and being in
the Easterly line of that tract of land conveyed to the City of Garland
according to the document filed of record in Volume 93012, Page 4894, Deed
Records of Dallas County, Texas;

 

NORTH 39°48’17” WEST, passing at a distance of 3.91 feet, the Northerly corner
of said City of Garland tract, same being the most Easterly corner of that tract
of land conveyed to L&S Liquidating Trust, according to the document filed of
record in Volume 95136, Page 5446, Deed Records of Dallas County, Texas, and
continuing for a total distance of 9.88 feet to a 1/2” iron rod with plastic cap
stamped “DAA” set for a corner of this tract and said L&S Liquidating tract;

 

THENCE with the Northern Lines of said L&S Liquidating tract the following
courses and distance;

 

NORTH 78°48’17” WEST, a distance of 65.00 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said Northern Line;

 

SOUTH 57°56’43” WEST, a distance of 86.14 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in the North Line of the above
mentioned President George W. Bush Turnpike, also being the most Westerly corner
of said L&S Liquidating tract;

 

THENCE SOUTH 80°10’46” WEST, with said North Line, a distance of 164.57 feet to
a point in the center of old Rowlett Creek for a corner of this tract;

 

THENCE with the meanderings of said creek the following courses and distances;

 

NORTH 25°15’38” WEST, a distance of 180.96 feet to a point for a corner;

 

NORTH 87°31’07” WEST, a distance of 174.06 feet to a point for a corner;

 

NORTH 38°44’03” WEST, a distance of 185.05 feet to a point for a corner;

 

NORTH 22°26’46” WEST, a distance of 346.39 feet to a point for a corner;

 

SOUTH 83°14’16” WEST, a distance of 124.63 feet to a point for a corner;

 

SOUTH 89°20’08” WEST, a distance of 248.25 feet to a point for a corner;

 

NORTH 84°12’20” WEST, a distance of 202.88 feet to a point for a corner;

 

NORTH 40°33’27” WEST, a distance of 134.35 feet to a point for a corner in the
East Line of that tract of land conveyed to JAMES DANIEL LAMBERT, SR. and
SHIRLEY JOY LAMBERT, according to the document filed of record in VOLUME 92240,
PAGE 3818 and VOLUME 92240, PAGE 3821, Deed Records of Dallas County Texas, from
said point a 5/8” iron rod found for reference bears NORTH 44°02’59” EAST, a
distance of 91.49 feet;

 

THENCE NORTH 44°02’59” EAST, passing through said 5/8” iron rod found for
reference, a distance of 959.87 feet to a 1/2” iron rod found at the most
Easterly corner of said Lambert tract, same being the Southeasterly corner of
that tract of land conveyed to NORBERTO GUILLEN according to the document filed
of record in VOLUME 2002058, PAGE 7057, Deed Records of Dallas County, Texas;

 



 A-2 

 

 

THENCE NORTH 43°58’32” EAST, with the Easterly line of said Guillen tract, a
distance of 1944.48 feet to a 1/2” iron rod with plastic cap stamped “DAA” set
in the South Line of the above mentioned Bunker Hill Road for the Northwest
corner of this tract;

 

THENCE with the South Line of said road the following courses and distances:

 

SOUTH 45°45’07” EAST, a distance of 1482.02 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract at the beginning of a curve to
the left having a radius of 845.00 feet, a central angle of 10°50’07” and a
chord bearing and distance of SOUTH 51°10’10” EAST, 159.56 feet;

 

With said curve to the left an arc distance of 159.80 feet to a1/2” iron rod
with plastic cap stamped “DAA” set for a corner of this tract;

 

SOUTH 56°35’13” EAST, a distance of 52.21 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract at the beginning of a curve to
the right having a radius of 755.00 feet, a central angle of 10°31’18” and a
chord bearing and distance of SOUTH 51°19’34” EAST, 138.45 feet;

 

With said curve to the right an arc distance of 138.64 feet to a1/2” iron rod
with plastic cap stamped “DAA” set for a corner of this tract;

 

SOUTH 46°03’56” EAST, a distance of 333.56 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract at the beginning of a curve to
the left having a radius of 845.00 feet, a central angle of 01°55’43” and a
chord bearing and distance of SOUTH 47°01’46” EAST, 28.44 feet;

 

With said curve to the left an arc distance of 28.44 feet to a1/2” iron rod with
plastic cap stamped “DAA” set for a corner of this tract;

 

SOUTH 45°57’50” EAST, a distance of 496.60 feet to the POINT OF BEGINNING and
containing 135.89 acres of land, more or less.

 



 A-3 

 

 

Exhibit B

Legal Description of the Phase II Land and Phase III Land

 

 

BEING a tract of land situated in the DANIEL CRIST SURVEY, ABSTRACT NO. 226,
City of Garland, Dallas County, Texas and being part of that tract of land
conveyed to RCM Firewheel, LLC, according to the document filed of record in
Document Number 201200376857, Deed Records, Dallas County, Texas and being more
particularly described as follows:

 

BEGINNING at a 1/2 inch iron rod with a yellow plastic cap stamped “DAA” set in
the southwest line of Bunker Hill Road, a variable width right-of-way, for the
north corner of said RCM Firewheel, LLC tract, said being in the southeast line
of a tract of land conveyed to Norberto Guillen, and described as Tract One
according to the document filed of record in Volume 2002058, Page 7057, Deed
Records, Dallas County, Texas;

 

THENCE With said southwest line, the following four (4) courses and distances:

 

South 45° 45' 07" East, a distance of 1482.02 feet a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” found for corner at the beginning of a curve to
the left having a central angle of 10° 50' 07", a radius of 845.00 feet and a
chord bearing and distance of South 51° 10' 10" East, 159.56;

 

With said curve to the left, an arc distance of 159.80 feet to a 1/2 inch iron
rod with a yellow plastic cap stamped “DAA” found for corner;

 

South 56° 35' 13" East, a distance of 52.21 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” found at the beginning of a curve to the right
having a central angle of 03° 55' 38", a radius of 755.00 feet and a chord
bearing and distance of South 54° 37' 24" East, 51.74 feet;

 

With said curve to the right, an arc distance of 51.75 feet to a 1/2 inch iron
rod with a yellow plastic cap stamped “DAA” set for corner;

 

THENCE South 42° 12' 48" West, leaving said southwest line over and across the
above mentioned RCM Firewheel, LLC tract, a distance of 2,066.88 feet to a 1/2
inch iron rod with a yellow plastic cap stamped “DAA” set in the north line of
President George Bush Turnpike, a variable width right-of-way;

 

THENCE With said north line, the following seven (7) courses and distances:

 

South 80° 03' 57" West, a distance of 70.68 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set for corner;

 

North 10° 29' 58" East, a distance of 24.96 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set for corner;

 

South 80° 02' 03" West, a distance of 375.48 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set for corner;

 

North 39° 48' 17" West, a distance of 9.88 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set for corner;

 

North 78° 48' 17" West, a distance of 65.00 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set for corner;

 

South 57° 56' 43" West, a distance of 86.14 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set for corner;

 



 B-1 

 

 

South 80° 10' 46" West, a distance of 164.57 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set at the apparent intersection of the above
mentioned north line and approximate centerline of Old Rowlett Creek;

 

THENCE Leaving said north line, and with said approximate centerline, the
following courses and distances:

 

North 25° 15' 38" West, a distance of 180.96 feet to a point for corner;

 

North 87° 31' 07" West, a distance of 174.06 feet to a point for corner;

 

North 38° 44' 03" West, a distance of 185.05 feet to a point for corner;

 

North 22° 26' 46" West, a distance of 346.39 feet to a point for corner;

 

South 83° 14' 16" West, a distance of 124.63 feet to a point for corner;

 

South 89° 20' 08" West, a distance of 248.25 feet to a point for corner;

 

North 84° 12' 20" West, a distance of 202.88 feet to a point for corner;

 

North 40° 33' 27" West, a distance of 134.35 feet to a point in the southeast
line of a tract of land conveyed to Isabel Belinda Lambert, according to the
document filed of record in Volume 95236, Page 5767, Deed Records, Dallas
County, Texas;

 

THENCE North 44° 02' 59" East, leaving the above mentioned approximate center
line and with the common northwest line of the above mentioned RCM Firewheel,
LLC tract and said Lambert tract, a distance of 959.87 feet to a 1/2 inch iron
rod with a yellow plastic cap stamped “DAA” set for the common east corner of a
tract of land conveyed to James Daniel Lambert, Sr. and Shirley Joy Lambert,
according to the document filed of record in Volume 94226, Page 2913, Deed
Records, Dallas County, Texas and south corner of the above mentioned Guillen
tract;

 

THENCE North 43° 58' 32" East, leaving said common corner and with the common
northwest line of said RCM Firewheel, LLC tract and southeast line of said
Guillen tract, a distance of 1,944.48 feet to the POINT OF BEGINNING and
containing 105.855 acres of land, more or less.

 



 B-2 

 